[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Stutler, Slip Opinion No. 2022-Ohio-2792.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                          SLIP OPINION NO. 2022-OHIO-2792
             THE STATE OF OHIO, APPELLEE, v. STUTLER, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Stutler, Slip Opinion No. 2022-Ohio-2792.]
R.C. 2945.401—Burden of proof—Changes to commitment conditions following
        finding of not guilty by reason of insanity—Under the plain language of
        R.C. 2945.401, unless the state proves by clear and convincing evidence
        that the recommended change would result in a threat to public safety or
        any person, the trial court does not have discretion to deny the requested
        change—Court of appeals’ judgment reversed and cause remanded.
     (No. 2021-0428—Submitted March 9, 2022—Decided August 16, 2022.)
                 APPEAL from the Court of Appeals for Stark County,
                          No. 2020 CA 00022, 2021-Ohio-481.
                                   __________________
        STEWART, J.
        {¶ 1} In this appeal from a judgment of the Fifth District Court of Appeals,
we are asked to determine the extent of a trial court’s discretion under R.C.
                             SUPREME COURT OF OHIO




2945.401 to deny a recommended change in the commitment conditions of a
mentally ill person subject to court-ordered commitment to a mental-health facility.
We hold that under the plain language of R.C. 2945.401, unless the state proves by
clear and convincing evidence that the recommended change would result in a
threat to public safety or any person, the trial court does not have discretion to deny
the requested change. Since the record before us demonstrates that the trial court
might have denied the requested change in the conditions of appellant Jeremy
Stutler’s commitment based on factors other than those specified in the statutory
provisions concerning the state’s burden of proof, we reverse the court of appeals’
judgment and remand the case to that court for it to consider the evidence under the
appropriate standard.
                                    Background
       {¶ 2} In 2012, at a bench trial before the Stark County Court of Common
Pleas, Stutler was found not guilty by reason of insanity of murder, tampering with
evidence, and abuse of a corpse. As required by R.C. 2945.40 and 2945.401(A),
the trial court ordered Stutler committed to a mental-health facility for up to the
maximum term that could be imposed as a prison sentence if Stutler had been
convicted of the most serious offense charged.
       {¶ 3} Stutler was initially committed to the Timothy B. Moritz Forensic
Unit of Twin Valley Behavioral Healthcare (“Twin Valley”), a maximum-security
facility that provides inpatient care for acutely mentally ill adults. After spending
over a year receiving treatment at Twin Valley, and on the recommendation of a
psychologist with Twin Valley, the trial court determined that Stutler’s mental
health was sufficiently stable for him to be transferred out of a maximum-security
setting. Accordingly, Stutler was transferred to Northcoast Behavioral Healthcare
to continue his commitment. Following a status-review hearing in June 2014, the
trial court granted Stutler Level III movement to participate in additional activities
at the facility. In October 2014, the trial court granted Stutler additional latitude




                                          2
                                January Term, 2022




for purposes of medical treatment (“Level IV medical privileges”) that permitted
him supervised leave from Northcoast for medical treatment not available at the
facility.
        {¶ 4} In February 2015, the chief clinical officer at Northcoast filed a
request with the trial court asking that Stutler be allowed to leave Northcoast to go
on trips outside the facility while under the supervision of Northcoast staff or his
case manager (“Level IV community movement”). The trial court denied the
request, and the Fifth District affirmed that decision. State v. Stutler, 2015-Ohio-
5518, 55 N.E.3d 600, ¶ 17-18 (5th Dist.). In 2017, the chief clinical officer filed a
second request for Stutler to be granted Level IV community movement. The trial
court denied the second request, and the Fifth District affirmed that decision. State
v. Stutler, 2018-Ohio-1619, 101 N.E.3d 738, ¶ 29 (5th Dist.). In 2019, the chief
clinical officer filed a third request for Stutler to be granted Level IV community
movement, which included the requirement that Stutler be monitored by electronic
GPS during any outings. The trial court denied the third request, this time after
holding a hearing.
        {¶ 5} At the hearing, a psychologist and a psychiatrist testified regarding
Stutler’s progress while committed and on his medications and Stutler testified on
his own behalf. Both the psychologist and the psychiatrist testified that in the years
since his commitment, Stutler had shown no violent behavior toward anyone, even
when others showed violent behavior toward him. The testimony demonstrated
that Stutler was nonviolent when properly medicated. The state did not call any
witnesses to testify at the hearing, but it did cross-examine the psychologist.
Further, the court questioned both the psychologist and the psychiatrist.
        {¶ 6} The trial court’s decision denying the request for Level IV community
movement began with a summary of the charges for which Stutler had been found
not guilty by reason of insanity, Stutler’s initial treatment at Twin Valley, and his
transfer to Northcoast. The court then gave a detailed history of the prior requests




                                          3
                             SUPREME COURT OF OHIO




for Stutler to be granted Level IV community movement and the reasons why those
requests were denied. Turning to the chief clinical officer’s most recent request for
Level IV community movement, the court opined that the testimony presented at
the hearing by the psychologist, the psychiatrist, and Stutler “[was] centered on the
fact that [Stutler] had not shown any violence at Northcoast, not contributed to any
problems, and in their opinion, appeared fit to follow the treatment plan that had
been proposed, which features community trips supported by [Northcoast] staff and
police.” The court explained that it nevertheless remained concerned about the
potential threat to public safety. The court indicated that some of its concern
stemmed from Northcoast’s previous failure to properly supervise Stutler during an
offsite dental appointment conducted under his Level IV medical privileges.
Additionally, the court was skeptical about whether the psychologist and the
psychiatrist had had a sufficiently close working relationship with Stutler or a
sufficient understanding of the history of his case and past treatment such that they
could accurately ascertain his level of risk to the public. In that regard, the trial
court stated:


                This Court works within a very small margin of error; if the
       trial court allows these trips and [Stutler] were to cause serious
       injury to another, the Court, not the psychiatrist, would bear the
       legal, moral and ethical responsibility. The crimes in this particular
       case were violent, lethal and gruesome. These were not crimes that
       were committed because of a lapse of judgment, but claimed to be
       committed due to “delusional visions by demons.”


Lastly, the court noted that the victim’s family opposed the request for Level IV
community movement, and it stated that “[w]hile the Court does not find the
victims’ recommendation the ultimate legal authority, the Court certainly values




                                         4
                                January Term, 2022




their input.” The court concluded that although it respected the opinions of the
psychologist and the psychiatrist who testified at the hearing, it disagreed with their
ultimate determinations that Stutler was fit for Level IV community movement.
       {¶ 7} Stutler appealed the trial court’s decision to the Fifth District, raising
two assignments of error: (1) the trial court abused its discretion in denying him
Level IV community movement and its decision was not supported by clear and
convincing evidence and (2) the trial court had no discretion to deny the requested
level change in the absence of clear and convincing evidence presented by the state
showing that the level change should not be granted due to a public-safety risk.
2021-Ohio-481, ¶ 7-8. In affirming the trial court’s denial of the request for Level
IV community movement, the Fifth District determined—consistently with its
previous decisions affirming the trial court’s denials of the 2015 and 2017 requests
for Level IV community movement—that a trial court has discretion under R.C.
2945.401 to deny a request for increased privileges even if the state opposes the
request and fails to provide clear and convincing evidence of a threat to public
safety. Id. at ¶ 12-13, 21-23. The court of appeals observed that Stutler suffers
from “bipolar disorder with psychotic features” and that the testifying psychiatrist
admitted that Stutler had the capacity to commit future violence if he were to stop
taking his medication. Id. at ¶ 15-16. The court of appeals also noted the trial
court’s statement that it “ ‘works within a very small margin of error’ ” and would
bear the responsibility if any harm came to others due to its granting the request for
Level IV community movement. Id. at ¶ 20. In light of those facts and because the
testimony established that Northcoast’s staff had previously failed to properly
supervise Stutler when he attended an offsite dental appointment, the court of
appeals determined that the trial court’s concern for public safety was reasonable.
Id. at ¶ 20-22. Finding no abuse of discretion, the appellate court affirmed the trial
court’s denial of the request for Level IV community movement. Id. at ¶ 22-23.




                                          5
                             SUPREME COURT OF OHIO




       {¶ 8} Stutler appealed to this court, and we accepted the following
proposition of law for review: “The trial court has no discretion to deny a level
change requested in the absence of clear and convincing evidence indicating that
the level change should not be granted.” See 163 Ohio St.3d 1452, 2021-Ohio-
2069, 169 N.E.3d 680.
                                         Analysis
       {¶ 9} The issue before this court concerns a pure question of law: When a
request for a change in a person’s commitment conditions has been filed in the trial
court, does the state have to show by clear and convincing evidence that the
proposed change represents a threat to public safety or any person before the trial
court may deny the requested change, or does the court retain discretion to deny the
request in the absence of such evidence? The answer to this question lies in the
reconciliation of two statutory provisions, R.C. 2945.401(G)(2) and (I). We hold
that a trial court lacks discretion to deny a request for a level change when the state
has failed to present clear and convincing evidence that the change represents a
threat to public safety or any person.
       {¶ 10} The procedure at issue here is governed by R.C. 2945.401. The
statute provides a comprehensive scheme that gives Ohio’s trial courts continuing
jurisdiction over the commitment conditions of persons committed to mental-health
institutions by court order. R.C. 2945.401(A) and (J)(1) provide that if a defendant
in a criminal case is found not guilty by reason of insanity and then committed to a
mental-health institution, the defendant shall remain subject to the jurisdiction of
the trial court until final termination of the commitment, which occurs through
either early termination of the commitment by the trial court or the expiration of
the maximum prison term that could have been imposed if the person had been
convicted of the most serious offense charged. The statute requires that the
institution at which the person has been committed provide a written report to the
trial court on the person’s treatment progress after the first six months of treatment




                                            6
                                January Term, 2022




and on a biannual basis thereafter. R.C. 2945.401(C). Within 30 days of receiving
the report, the trial court must hold a hearing on the continued commitment of the
person or any requested changes in the conditions of the person’s commitment. Id.
At any time after evaluating the risk to public safety and the welfare of the
committed person, the managing officer of the institution or the director of the
facility or program to which the person is committed may recommend to the trial
court that the person’s commitment be terminated or that the conditions of the
person’s commitment be changed. R.C. 2945.401(D).
       {¶ 11} R.C. 2945.401(E) outlines various factors that a trial court must
consider when ruling on a recommendation that a committed person be granted
“nonsecured status or termination of commitment.” In addition to any other
relevant factors, R.C. 2945.401(E) states that the trial court must consider:


               (1) Whether, in the trial court’s view, the defendant [found
       incompetent to stand trial] or person [found not guilty by reason of
       insanity] currently represents a substantial risk of physical harm to
       the defendant or person or others;
               (2) Psychiatric and medical testimony as to the current
       mental and physical condition of the defendant or person;
               (3) Whether the defendant or person has insight into the
       defendant’s or person’s condition so that the defendant or person
       will continue treatment as prescribed or seek professional assistance
       as needed;
               (4) The grounds upon which the state relies for the proposed
       commitment;
               (5) Any past history that is relevant to establish the
       defendant’s or person’s degree of conformity to the laws, rules,
       regulations, and values of society; [and]




                                          7
                            SUPREME COURT OF OHIO




               (6) If there is evidence that the defendant’s or person’s
       mental illness is in a state of remission, the medically suggested
       cause and degree of the remission and the probability that the
       defendant or person will continue treatment to maintain the
       remissive state of the defendant’s or person’s illness should the
       defendant’s or person’s commitment conditions be altered.


The prosecutor is charged with representing the state or the public interest at a
hearing on an institution’s recommendation for a change in a person’s commitment
conditions. R.C. 2945.401(H). Further, R.C. 2945.401(G)(2) makes clear that the
prosecution bears the burden of proving by clear and convincing evidence that a
proposed change in the conditions of a person’s commitment to a less restrictive
status represents a threat to public safety or any person. Finally, R.C. 2945.401(I)
states that at the conclusion of the hearing on an institution’s recommended change
in a person’s commitment conditions, “the trial court may approve, disapprove, or
modify the recommendation and shall enter an order accordingly.”
       {¶ 12} In affirming the trial court’s denial of the request for Stutler to be
granted Level IV community movement, the Fifth District found dispositive the
language in R.C. 2945.401(I) stating that a trial court “may” approve, disapprove,
or modify a recommendation—determining that this language provided the trial
court with discretion to deny the request for a change in Stutler’s commitment level
even in the absence of the state’s providing clear and convincing evidence that
granting the recommendation would result in a threat to public safety. See 2021-
Ohio-481 at ¶ 11-12, 21-23. But R.C. 2945.401(I) may not be read in a vacuum.
R.C. 2945.401(I) is part of a comprehensive statutory scheme that also requires the
prosecutor to represent the state or the public interest, R.C. 2945.401(H), and to
carry the burden of proving by clear and convincing evidence that the




                                         8
                                January Term, 2022




recommended change would result in a threat to public safety or any person, R.C.
2945.401(G)(2). These provisions must be read in harmony.
       {¶ 13} In its brief and oral argument before this court, the state has
suggested that the procedure outlined in R.C. 2945.401 is designed to function like
a motion for summary judgment, whereby the institution petitioning the trial court
for a change in the conditions of commitment has the initial burden of producing
some competent, credible evidence that the recommended change is warranted and
would not pose a threat to public safety. The state asserts that only when this initial
burden is met does it then have the burden of rebutting the evidence by presenting
its own evidence showing that the recommended change, if granted, would result
in a threat to public safety. This suggested analysis may make sense when R.C.
2945.401(E) applies. However, the recommended change in commitment level at
issue here does not trigger the application of R.C. 2945.401(E).
       {¶ 14} Under the plain language of R.C. 2945.401(E)—which lists the
statutory factors that a trial court must consider when ruling on a request for
nonsecured status or termination of commitment—the trial court must consider (1)
whether the committed person represents a substantial risk of physical harm to the
person or others, (2) any psychiatric and medical testimony regarding the status of
the person’s mental and physical health, (3) the person’s appreciation and
understanding of their mental-health condition, (4) the prosecution’s grounds for
the proposed commitment, (5) the committed person’s history relevant to the
person’s conformity with the laws, regulations, and values of society, and (6) any
evidence regarding remission of the person’s mental illness and the likelihood that
the person will continue treatment to maintain the remissive state if the person’s
commitment conditions are altered. But those factors apply only when there has
been a request under R.C. 2945.401(D)(1) for “nonsecured status or termination of
commitment.” (Emphasis added.) In this case, the institution’s request under R.C.




                                          9
                             SUPREME COURT OF OHIO




2945.401(D)(1) was for off-grounds supervised movement, not nonsecured status
or termination of commitment. Therefore, R.C. 2945.401(E) does not apply.
       {¶ 15} That a trial court has more discretion to disapprove or modify an
institution’s recommendation for a committed person’s nonsecured movement or
termination of the person’s commitment explains why the legislature chose to use
the word “may” in R.C. 2945.401(I). R.C. 2945.401(I)’s statement that the trial
court “may approve, disapprove, or modify” a recommendation made under R.C.
2945.401(D)(1) shows that the court has more discretion to disapprove or modify a
recommendation for nonsecured status or termination of commitment based on its
findings under R.C. 2945.401(E) than it does for other recommendations for
changes that involve the person’s remaining supervised. In this context, the use of
the word “may” is nothing more than a reflection of the trial court’s options, which
are based on the type of recommended change in commitment status or conditions
before the court. See United States v. Rogers, 461 U.S. 677, 706, 103 S.Ct. 2132,
76 L.Ed.2d 236 (1983) (“The word ‘may,’ when used in a statute, usually implies
some degree of discretion. This common-sense principle of statutory construction
is by no means invariable, however, * * * and can be defeated by indications of
legislative intent to the contrary or by obvious inferences from the structure and
purpose of the statute” [footnote omitted]). When the recommended change in a
person’s commitment status or conditions does not include a request for nonsecured
status or termination of the person’s commitment, however, the prosecution’s
burden of proof under R.C. 2945.401(G)(2) remains in full force and effect. Thus,
unless the prosecution proves by clear and convincing evidence that the institution’s
recommended change in the person’s commitment conditions would result in a
threat to public safety or any person, the trial court does not have discretion to deny
the recommended change.
       {¶ 16} In this case, the Fifth District concluded that the trial court had
discretion to deny the requested change in Stutler’s commitment level even if the




                                          10
                                January Term, 2022




state failed to meet its burden of proof. That legal conclusion is incorrect, and thus
we must reverse the appellate court’s judgment. We are cognizant, however, of the
fact that the state can meet its burden of proof by introducing its own evidence and
through cross-examining and impeaching Stutler’s evidence. In this case, the
prosecution did engage in cross-examination of one of Stutler’s witnesses at the
December 12, 2019 hearing on the institution’s request for Stutler to be granted
Level IV community movement. Accordingly, we reverse the judgment of the Fifth
District Court of Appeals and remand this case to that court for it to consider
whether the state met its burden of proof under R.C. 2945.401(G) and therefore
whether the trial court’s decision denying the recommended change in Stutler’s
commitment conditions should be affirmed or reversed.
                                                                  Judgment reversed
                                                                and cause remanded.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, and
BRUNNER, JJ., concur.
                               _________________
       Kyle L. Stone, Stark County Prosecuting Attorney, and Vicki L. DeSantis,
Assistant Prosecuting Attorney, for appellee.
       Michael A. Partlow, for appellant.
       Timothy Young, Ohio Public Defender, and Peter Galyardt, Assistant
Public Defender, urging reversal for amicus curiae, Office of the Ohio Public
Defender.
                               _________________




                                         11